                        Sn tl^e ?[Sntteb ^tates( Btsctrict Conirt
                        for tfie ^ontfiem Btotrict of (fleorgto
                                  Waptxosii Btlitsitott
                                                   *
              LAZARO CRIBEIRO PEREZ,
                                                   *

                                                   *
                        Petitioner,                      CIVIL ACTION NO.: 5:18-cv-17
                                                   *

                                                   *
                   V.
                                                   *

                                                   *
              TRACY JOHNS,
                                                   *

                                                   *
                        Respondent.

                                            ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.    Dkt. No. 20.   Petitioner Lazaro Perez   C'Perez")

              did not file Objections to this Report and Recommendation.

                   The Court ADOPTS the Magistrate Judge's Report and

              Recommendation and DISMISSES without prejudice Perez's 28 U.S.C.

              § 2241 Petition for failure to follow this Court's directives.

              The Court DIRECTS the Clerk of Court to CLOSE this case and


              enter the appropriate judgment of dismissal.     The Court DENIES

              Perez in forma pauperis status on appeal.

                   SO ORDERED, this 19th day of March, 2019.




                                        HOIK LISA GODBHLY WOOD, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN   DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
